966 F.2d 1457
56 Fair Empl.Prac.Cas. (BNA) 480
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.ALBERT THOMAS, Plaintiff-Appellant,v.BLISS & LAUGHLIN STEEL CO., Defendant-Appellee.
No. 90-3215.
United States Court of Appeals, Seventh Circuit.
Feb. 4, 1991.

Before RICHARD A. POSNER, JOEL M. FLAUM and KENNETH F. RIPPLE, Circuit Judges.


1
This matter comes before this Court for its consideration of the following:


2
1. "Motion to Dismiss the Appeal" filed January 11, 1991, by counsel for appellee.


3
2. "Notice of Filing and Certificate of Notice of Response" filed January 22, 1991, by pro se appellant.


4
Appellee's motion to dismiss the appeal is construed by the Court as a motion for summary affirmance.


5
This Court has carefully reviewed the final order of the district court, the record on appeal, appellee's motion, and the appellant's opening brief.   Based on this review, the Court has determined that the further filing of briefs would not be helpful to the court's consideration of the issues.   See Mather v. Village of Mundelein, 869 F.2d 356, 357 (7th Cir.1989).   Accordingly,


6
IT IS ORDERED that appellee's motion for summary affirmance is GRANTED and the district court is summarily affirmed.